DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5-9, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2017/0139872 A1 to Ladd et al. (Ladd), in view of Publication No.: US 2015/0160719 A1 to Van Der Zanden et al. (Van Der Zanden). 
	As to Claims 1, 9 and 16, Ladd discloses a system for detecting a false linkup state in an Ethernet communication link, comprising: 
at least one processor programmed or configured to (Fig. 4, ‘data processing circuit 406’): 
from the deserializer circuit 402) and determines whether the high-speed parallel bit stream 404 contains the low-speed parallel bit stream 206. If the high-speed parallel bit stream 404 is determined to contain the low-speed parallel bit stream 206, the data processing circuit 406 then recovers the low-speed parallel bit stream 206 from the high-speed parallel bit stream 404. If the high-speed parallel bit stream 404 does not contain the low-speed parallel bit stream 206, the data processing circuit 406 simply outputs the high-speed parallel bit stream 404 as the high-speed parallel bit stream 204’, ¶ 0043); 
increment a first counter based on determining that the block type of the block of bits corresponds to a data block type or an error block type (Fig. 9, ‘in a non-limiting example, the PWM bit detection logic 902 may include a first counter 910 and a second counter 912. In this regard, for each binary bit the PWM bit detection logic 902 receives in the high-speed parallel bit stream 404, the PWM bit detection logic 902 increases the first counter 910 if the received binary bit is 0 and increases the second counter 912 if the received binary bit is 1. Upon detecting the rising edge 612, the PWM bit detection logic 902 provides a rising edge indication 914 to the PWM detection controller 904. The PWM bit detection logic 902 then continues looking for the falling edge 610. Once again, for each binary bit the PWM bit detection logic 902 receives in the high-speed parallel bit stream 404, the PWM bit detection logic 902 increases the first counter 910 if the received binary bit is 0 and increases the second counter 912 if the received binary bit is 1’, ¶ 0069); 
see also ¶ 0070).
Ladd does not expressly disclose enable a false linkup state in an Ethernet communication link; and cause to transmit a message including an indication that there is a false linkup state for the Ethernet communication link to an Ethernet network device that is a link partner of the Ethernet communication link.
However, Van Der Zanden discloses enable a false linkup state in an Ethernet communication link (Fig. 3, ‘furthermore, during the power-saving mode, the link control unit 130 generates simulated or fake link activation signals necessary to keep the Ethernet link up or activated’, ¶ 0036); and 
cause to transmit a message including an indication that there is a false linkup state for the Ethernet communication link to an Ethernet network device that is a link partner of the Ethernet communication link (Fig. 3, ‘furthermore, during the power-saving mode, the link control unit 130 generates simulated or fake link activation signals necessary to keep the Ethernet link up or activated. This is achieved by generating positive-only pulses on the TX+ or TX- lines via respective output circuits A and B so as to simulate the LIT pulses which normally would be generated by the Ethernet controller 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘enable a false linkup state in an Ethernet communication link; and cause to transmit a message including an indication that there is a false linkup state for the Ethernet communication link to an Ethernet network device that is a link partner of the Ethernet communication link’ as disclosed by Van Der Zanden into Ladd so as to effectively provide a network connection with reduced idle transmit power consumption,  Van Der Zanden ¶ 0009.
As to Claims 5 and 13, Ladd further discloses initialize the first counter based on determining that the block type of the block of bits does not correspond to a data block type or an error block type (‘subsequently, the PWM bit detection logic 902 determines whether the detected PWM bit is the PWM bit 0 or the PWM bit 1 based on a count of binary 0s in the first counter 910, a count of binary 1s in the second counter 912, and the predefined PWM bit format’, ¶ 0070) and 
Van Der Zanden further discloses disable the false linkup state in the Ethernet communication link based on determining that the block type of the block of bits does not correspond to a data block type or an error block type (‘since no signals are transmitted by the network controller 110 during such a link fake, the network controller 110 may be set into a listen-only mode where at least a transmitter part 112 of the network controller 110 is switched off or deactivated through a transmission control signal 301 generated by the link control unit 130’, ¶ 0030; see also ¶ 0031).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 9.
Claims 6, 14 and 19, Van Der Zanden further discloses determine a block type of a second block of bits after enabling the false linkup state in the Ethernet communication link (‘in the present link faking mechanism, the input data may correspond to an information whether data is to be transmitted on the data connection, and the output data may correspond to the control information and faked link activation signals generated by the link control function or unit 30’, ¶ 0042; see also ¶ 0036); and 
Ladd further discloses increment a second counter based on determining that the block type of the second block of bits corresponds to an idle block type or a remote fault block type (‘once again, for each binary bit the PWM bit detection logic 902 receives in the high-speed parallel bit stream 404, the PWM bit detection logic 902 increases the first counter 910 if the received binary bit is 0 and increases the second counter 912 if the received binary bit is 1. Upon detecting the falling edge 610, the PWM bit detection logic 902 provides a second falling edge indication 916 to the PWM detection controller 904’, ¶ 0069; see also ¶ 0070).  In addition, the same suggestion/motivation is used as the rejection for Claims 1, 9 and 16.
  As to Claims 7, 15 and 20, Ladd further discloses further discloses determine whether the second counter satisfies a second threshold (‘in this regard, for each binary bit the PWM bit detection logic 902 receives in the high-speed parallel bit stream 404, the PWM bit detection logic 902 increases the first counter 910 if the received binary bit is 0 and increases the second counter 912 if the received binary bit is 1. Upon detecting the rising edge 612, the PWM bit detection logic 902 provides a rising edge indication 914 to the PWM detection controller 904’, ¶ 0069; see also ¶ 0070); and 
Van Der Zanden further discloses disable the false linkup state in the Ethernet communication link based on determining that the second counter satisfies the second threshold (‘since no signals are transmitted by the network controller 110 during such a link fake, the network controller 110 may be set into a listen-only mode where at least a transmitter part 112 of the network controller 110 is switched off or deactivated through a transmission control signal 301 generated by the link control unit 130’, ¶ 0030; see also ¶ 0031).  In addition, the same suggestion/motivation is used as the rejection for Claims 1, 9 and 16.
As to Claim 8, Ladd further discloses initialize the second counter based on determining that the block type of the block of bits does not correspond to an idle block type or a remote fault block type (‘subsequently, the PWM bit detection logic 902 determines whether the detected PWM bit is the PWM bit 0 or the PWM bit 1 based on a count of binary 0s in the first counter 910, a count of binary 1s in the second counter 912, and the predefined PWM bit format’, ¶ 0070).
As to Claim 18, Ladd further discloses initialize the first counter based on determining that the block type of the block of bits does not correspond to a data block type or an error block type (‘subsequently, the PWM bit detection logic 902 determines whether the detected PWM bit is the PWM bit 0 or the PWM bit 1 based on a count of binary 0s in the first counter 910, a count of binary 1s in the second counter 912, and the predefined PWM bit format’, ¶ 0070).

Claims 2-4, 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ladd, in view of Van Der Zanden and further in view of Publication No.: US 2020/0252980 A1 to Anand et al. (Anand). 
	As to Claims 2, 10 and 17, Ladd in view of Van Der Zanden do not expressly disclose wherein the block of bits is associated with a packet received from the Ethernet network device that is the link partner of the Ethernet communication link, wherein the packet comprises an Ethernet frame that includes the block of bits.
However, Anand discloses wherein the block of bits is associated with a packet received from the Ethernet network device that is the link partner of the Ethernet communication link, wherein the packet comprises an Ethernet frame that includes the block of bits (Fig. 2, ‘RoE frames encapsulated within Ethernet frames may be utilized for communications of radio data to/from REC 210 and RE 220 in which Proxy Slave 230 and Proxy Master 240 can map/de-map CPRI bit streams to/from RoE frames for communications across Ethernet network 250 and with each of REC 210 and RE 220 (e.g., via the CPRI interconnection between Proxy Slave 230 and REC 210 and also via the CPRI interconnection between Proxy Master 240 and RE 220) to facilitate end-to-end communications between REC 210 and RE 220’, ¶ 0063).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the block of bits is associated with a packet received from the Ethernet network device that is the link partner of the Ethernet communication link, wherein the packet comprises an Ethernet frame that includes the block of bits’ as disclosed by Anand into Ladd in view of Van Der Zanden so as to effectively provide an effective link establishment between Anand ¶ 0014.
As to Claims 3 and 11, Ladd in view of Van Der Zanden do not expressly disclose receive a packet from the Ethernet network device, wherein the packet includes an Ethernet frame; and decode the Ethernet frame to provide the block of bits.
	However, Anand discloses receive a packet from the Ethernet network device, wherein the packet includes an Ethernet frame (Fig. 2, ‘RoE frames encapsulated within Ethernet frames may be utilized for communications of radio data to/from REC 210 and RE 220 in which Proxy Slave 230 and Proxy Master 240 can map/de-map CPRI bit streams to/from RoE frames for communications across Ethernet network 250 and with each of REC 210 and RE 220 (e.g., via the CPRI interconnection between Proxy Slave 230 and REC 210 and also via the CPRI interconnection between Proxy Master 240 and RE 220) to facilitate end-to-end communications between REC 210 and RE 220’, ¶ 0063); and 
decode the Ethernet frame to provide the block of bits (‘proxy master 240, upon receiving an Ethernet frame during L1 link auto-negotiation operations can determine (e.g., decode or identify) the link bit rate in use (by the REC 210) by performing a look-up on its CPRI bit rate options table using the value included in an RoE header of the RoE frame within the Ethernet frame in order to transmit (after de-mapping from the RoE payload) the CPRI bit stream to RE 220 at the identified link bit rate’, ¶ 0110).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘receive a packet from the Ethernet network device, wherein the packet includes an Ethernet frame; and Anand into Ladd in view of Van Der Zanden so as to effectively provide an effective link establishment between a radio equipment controller (REC) and radio equipment (RE) in a front haul network,  Anand ¶ 0014.
	As to Claims 4 and 12, Ladd further discloses determine the block type of the block of bits based on a block type field of the block of bits.  (Fig. 4, ‘a data processing circuit 406 receives the high-speed parallel bit stream 404 and determines whether the high-speed parallel bit stream 404 contains the low-speed parallel bit stream 206. If the high-speed parallel bit stream 404 is determined to contain the low-speed parallel bit stream 206, the data processing circuit 406 then recovers the low-speed parallel bit stream 206 from the high-speed parallel bit stream 404. If the high-speed parallel bit stream 404 does not contain the low-speed parallel bit stream 206, the data processing circuit 406 simply outputs the high-speed parallel bit stream 404 as the high-speed parallel bit stream 204’, ¶ 0043).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463